PER CURIAM.
Plaintiffs below are twenty employees of the City National Bank and Trust Company of Chicago. They ask for a mandatory injunction to set aside and expunge from the records of the National Labor Relations Board a Direction of Election and certification of the collective bargaining representatives of their group. The court below dismissed the complaint.
The National Labor Relations Act, 29 U.S.C.A. § 151 et seq., does not provide for a review of the proceedings of the Board in connection with the investigation and certification of representatives for collective bargaining except after the Board has entered a final order based on the facts certified in such proceedings. The certification itself is not such an order. The complaint on its face does not show that plaintiffs are threatened with irreparable injury as a consequence of the certification. They make no showing of any special circumstances which make the review provided by statute an inadequate remedy for the matters set out in their complaint.
The judgment of the court below will be affirmed on the authority of American Federation of Labor v. National Labor Relations Board, 1940, 308 U.S. 401, at page 411, 412, 60 S.Ct. 300, at page 305, 84 L.Ed. 347. See also Switchmen's Union of North America v. National Mediation Board, 1943, 320 U.S. 297, 64 S.Ct. 95; Brotherhood of Railway & Steamship Clerks, Freight Handlers, Express & Station Employees v. United Transport Service Employees of America, 1943, 320 U.S. 715, 64 S.Ct. 260, reversing Brotherhood of Railway and Steamship Clerks, Freight Handlers, Express and Station Employees v. United Transport Service Employees of America, 1943, 78 U.S.App.D.C. 125, 137 F.2d 817; Employers Group of Motor Freight Carriers, Inc., v. National War Labor Board, No. 8680, - U.S.App.D.C. -, 143 F.2d 145.